 


109 HR 2199 IH: Steve Grissom Relief Fund Act of 2005
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2199 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Price of North Carolina (for himself, Mr. Waxman, Mr. Van Hollen, Mr. Frank of Massachusetts, Mr. Kildee, Mrs. McCarthy, Mr. Owens, Mrs. Christensen, Mr. McNulty, Mr. Wexler, Mr. Miller of North Carolina, Mr. Etheridge, Ms. Lee, Mr. Payne, Ms. Woolsey, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for compassionate payments with regard to individuals who contracted human immunodeficiency virus due to the provision of a contaminated blood transfusion, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Steve Grissom Relief Fund Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Relief Fund 
Sec. 101. Steve Grissom relief fund 
Sec. 102. Compassionate payments 
Sec. 103. Determination and payment 
Sec. 104. Limitation on transfer of rights and number of petitions 
Sec. 105. Time limitation 
Sec. 106. Certain claims not affected by payment 
Sec. 107. Definitions 
Title II—Treatment of certain payments under the SSI program 
Sec. 201. Treatment of certain payments under the SSI program 
IRelief Fund 
101.Steve Grissom Relief Fund 
(a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the Steve Grissom Relief Fund, which shall be administered by the Secretary of the Treasury. 
(b)Investment of amounts in FundAmounts in the Fund shall be invested in accordance with section 9702 of title 31, United States Code, and any interest on and proceeds from any such investment shall be credited to and become part of the Fund. 
(c)Availability of FundAmounts in the Fund shall be available only for disbursement by the Secretary of Health and Human Services under section 103. 
(d)TerminationThe Fund shall terminate upon the expiration of the 5-year period beginning on the date of the enactment of this Act. If all of the amounts in the Fund have not been expended by the end of the 5-year period, investments of amounts in the Fund shall be liquidated, the receipts of such liquidation shall be deposited in the Fund, and all funds remaining in the Fund shall be deposited in the miscellaneous receipts account in the Treasury of the United States. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Fund such sums as may be necessary to carry out this title. 
102.Compassionate payments 
(a)In generalIf the conditions described in subsection (b) are met and if there are sufficient amounts in the Fund to make each payment, the Secretary shall make a single payment of $100,000 from the Fund to any individual who has an HIV infection, or who is diagnosed with AIDS, and who is described in one of the following paragraphs: 
(1)The individual was treated with HIV contaminated blood transfusion, HIV contaminated blood components, HIV contaminated human tissue, or HIV contaminated organs (excluding anti-hemophiliac factor) in the United States. 
(2)The individual— 
(A)is the lawful spouse of an individual described in paragraph (1); or 
(B)is the former lawful spouse of an individual described in paragraph (1), was the lawful spouse of the individual at any time after the individual described in paragraph (1) was treated as described in such paragraph, and through medical documentation can assert reasonable certainty of transmission of HIV from the individual described in paragraph (1). 
(3)The individual acquired the HIV infection through perinatal transmission from a parent who is an individual described in paragraph (1) or (2). 
(b)ConditionsThe conditions described in this subsection are, with respect to an individual, as follows: 
(1)Submission of medical documentation of HIV infection 
(A)In generalThe individual submits to the Secretary written medical documentation that demonstrates that— 
(i)the individual has (or had) an HIV infection; 
(ii)in the case of an individual described in subsection (a)(1), the individual was treated with a blood transfusion, blood components, human tissue, or organs (excluding anti-hemophiliac factor) provided by a medical professional in the United States; 
(iii)prior to the treatment described in clause (ii), there was no evidence of HIV infection with respect to the individual involved; and 
(iv)a comprehensive physical examination, or HIV testing, was conducted after the treatment described in clause (ii) and reveals evidence of HIV infection, and that evidence, together with other medical records, indicates the probable transmission of the HIV to the individual through such treatment. 
(B)WaiversThe Secretary may waive the requirements of subparagraph (A) with respect to an individual if the Secretary determines that the individual is unable to provide the documentation required under such subparagraph because the documents involved were destroyed or otherwise made unavailable as a result of the occurrence of a natural disaster or other circumstance beyond the control of the individual. 
(2)PetitionA petition for the payment is filed with the Secretary by or on behalf of the individual. 
(3)DeterminationThe Secretary determines, in accordance with section 103(b), that the petition meets the requirements of this title. 
(c)FraudAny individual who— 
(1)knowingly and willfully makes or causes to be made any false statement or representation of a material fact in connection with any documentation provided under this subsection; or 
(2)having knowledge of the occurrence of any event affecting his or her initial or continued right to any payment under this title conceals or fails to disclose such event with an intent fraudulently to secure such payment;shall be fined not more than $100,000 or imprisoned for not more than 5 years, or both. 
103.Determination and payment 
(a)Establishment of filing proceduresThe Secretary shall establish procedures under which individuals may submit petitions for payment under this title. The procedures shall include a requirement that each petition filed under this title include written medical documentation that the relevant individual described in section 102(a)(1) received the treatment described in such section. 
(b)DeterminationFor each petition filed under this title, the Secretary shall determine whether the petition meets the requirements of this title. 
(c)Payment 
(1)In generalTo the extent there are sufficient amounts in the Fund to cover each payment, the Secretary shall pay, from the Fund, each petition that the Secretary determines meets the requirements of this title in the order received. 
(2)Payments in case of deceased individuals 
(A)In generalIn the case of an individual referred to in section 102(a) who was diagnosed with AIDS and who is deceased at the time that payment is made under this section on a petition filed by or on behalf of the individual, the payment shall be made as follows: 
(i)If the individual is survived by a spouse who is living at the time of payment, the payment shall be made to such surviving spouse. 
(ii)If the individual is not survived by a spouse described in clause (i), the payment shall be made in equal shares to all children of the individual who are living at the time of the payment. 
(iii)If the individual is not survived by a person described in clause (i) or (ii), the payment shall be made in equal shares to the parents of the individual who are living at the time of the payment. 
(iv)If the individual is not survived by a person described in clause (i), (ii), or (iii), the payment shall revert back to the Fund. 
(B)Filing of petition by survivorIf an individual eligible for payment under section 102(a) dies before filing a petition under this title, a survivor of the individual may file a petition for payment under this title on behalf of the individual if the survivor may receive payment under subparagraph (A). 
(C)DefinitionsFor purposes of this paragraph: 
(i)SpouseThe term spouse means an individual who was lawfully married to the relevant individual at the time of death. 
(ii)ChildThe term child includes a recognized natural child, a stepchild who lived with the relevant individual in a regular parent-child relationship, and an adopted child. 
(iii)ParentThe term parent includes fathers and mothers through adoption. 
(3)Timing of paymentThe Secretary may not make a payment on a petition under this title before the expiration of the 120-day period beginning on the date of the enactment of this Act or after the expiration of the 5-year period beginning on the date of the enactment of this Act. 
(d)Action on petitionsThe Secretary shall complete the determination required by subsection (b) regarding a petition not later than 120 days after the date the petition is filed under this title. 
(e)Humanitarian nature of paymentThis title does not create or admit any claim of or on behalf of the individual against the United States or against any officer, employee, or agent thereof acting within the scope of employment or agency that relates to an HIV infection arising from a treatment described in section 102(a)(1). A payment under this title shall, however, when accepted by or on behalf of the individual, be in full satisfaction of all such claims by or on behalf of that individual. 
(f)Termination of duties of SecretaryThe duties of the Secretary under this section shall cease when the Fund terminates. 
(g)Treatment of payments under other lawsA payment under subsection (c)(1) to an individual— 
(1)shall be treated for purposes of the Internal Revenue Code of 1986 as damages described in section 104(a)(2) of such Code; 
(2)shall not be included as income or resources for purposes of determining the eligibility of the individual to receive benefits described in section 3803(c)(2)(C) of title 31, United States Code, or the amount of such benefits, and such benefits shall not be secondary to, conditioned upon reimbursement from, or subject to any reduction because of receipt of, any such payment; and 
(3)shall not be treated as a third party payment or payment in relation to a legal liability with respect to such benefits and shall not be subject (whether by subrogation or otherwise) to recovery, recoupment, reimbursement, or collection with respect to such benefits (including the Federal or State governments or any entity that provides such benefits under a contract). 
(h)Regulatory authorityThe Secretary may issue regulations necessary to carry out this title. 
(i)Time of issuance of proceduresThe Secretary shall, through the promulgation of appropriate regulations, guidelines, or otherwise, first establish the procedures to carry out this title not later than 120 days after the date of the enactment of this Act. 
104.Limitation on transfer of rights and number of petitions 
(a)Rights not assignable or transferableAny right under this title shall not be assignable or transferable. 
(b)One petition with respect to each victimWith respect to each individual described in paragraph (1), (2), or (3) of section 102(a), the Secretary may not make payment with respect to more than one petition filed in respect to an individual. 
105.Time limitationThe Secretary may not make any payment with respect to any petition filed under this title unless the petition is filed within 5 years after the date of the enactment of this Act. 
106.Certain claims not affected by paymentA payment made under section 103(c)(1) shall not be considered as any form of compensation, or reimbursement for a loss, for purposes of imposing liability on the individual receiving the payment, on the basis of such receipt, to repay any insurance carrier for insurance payments or to repay any person on account of worker’s compensation payments. A payment under this title shall not affect any claim against an insurance carrier with respect to insurance or against any person with respect to worker’s compensation. 
107.DefinitionsFor purposes of this title: 
(1)AIDSThe term AIDS means acquired immune deficiency syndrome. 
(2)FundThe term Fund means the Steve Grissom Relief Fund. 
(3)HIVThe term HIV means human immunodeficiency virus. 
(4)SecretaryUnless otherwise provided, the term Secretary means the Secretary of Health and Human Services. 
IITreatment of certain payments under the SSI program 
201.Treatment of certain payments under the SSI program 
(a)In generalNotwithstanding any other provision of law, the payments described in subsection (b) shall not be considered income or resources in determining eligibility for, or the amount of supplemental security income benefits under, title XVI of the Social Security Act. 
(b)Government payments describedThe payments described in this subsection are payments made from the Fund established pursuant to section 101 of this Act. 
 
